        Case 2:06-cr-00058-JAM Document 884 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:06-cr-0058-JAM-EFB P
12                       Respondent,
13            v.                                       ORDER
14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                         Movants.
16

17

18           Pending before the court is movant Sekhon’s motion to extend the time for filing a reply
19   to the government’s oppositions to the pending summary judgment motions. ECF No. 876.
20   Currently, movants’ replies are due on January 11, 2021. Sekhon seeks an extension to January
21   20, 2021. Id. at 2. The government has stated that it does not oppose the modification. Id.
22           Accordingly, it is ORDERED that:
23           1. The motion for extension of time (ECF No. 876) is GRANTED. Movants’ replies to
24   the government’s opposition to their motions for summary judgment are now due January 20,
25   2021.
26           2. The motion for extension of time (ECF No. 875) is DENIED as moot.
27   /////
28
       Case 2:06-cr-00058-JAM Document 884 Filed 12/28/20 Page 2 of 2


 1         3. Hearing on the motions remains scheduled for January 27, 2021 at 10:00 a.m. in
 2   Courtroom No. 8.
 3         SO ORDERED.
 4   DATED: December 28, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
